Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
In the amendment filed on September 17th, 2021, claim 1 has been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefgen et al. (US 20140366164 A1) in view of Phillips et al. (US 20180087710 A1) and Leyden et al. (US 20100007482 A1).

Though Hoefgen teaches the system being equipped with alarm capabilities, Hoefgen is not specific to the alarm protocols ala the monitoring system in an armed/locked state configured to generate a signal as an incident of a system breach.  Phillips on the other hand teaches a monitoring system, monitoring a portable electronic device capable of being configured in an armed state and further generate a signal as an incident of a system breach (Paragraph 46).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Phillips teaching with Hoefgen’s teaching in order to effectively notify the user of a security breach.
Hoefgen modified fails to teach the system configured so that with the monitoring system in the unarmed state the detectable signal will not be generated as an incident of the system  breach occurring.  Leyden on the other hand teaches the security system 10 has an armed stated and an unarmed state. In the unarmed state, the alarm signal generator 18 will either not cause any signal to be generated or alternatively may cause a signal to be generated that is different than one that would be generated in the event that there is a security breach with the system 10 in the armed state (Paragraph 44).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Leyden’s teaching with Hoefgen modified’s teaching in order to avoid false alarm triggered signals
In regards to claim 2, Hoefgen modified teaches the monitoring system is changed from one of the armed state and unarmed state into the other of the armed state and the unarmed state as an incident of the input being generated (Paragraphs 57, 58).

In regards to claim 5, Hoefgen modified teaches the actuator system comprises a fingerprint detector that is configured to operate by pressing one or more fingers on a surface by way of a finger or palm print sensor surface (Paragraph 57).
In regards to claim 7, Hoefgen modified via Philips teaches the system breach that causes the generation of the detectable signal being movement of the portable article in relationship to a support for the portable article (Paragraph 46).
In regards to claim 8, Hoefgen modified via Phillips teaches the generation of the detectable signal is a change in orientation of the portable article (Paragraph 46), i.e. being moved from the rest/locked position by an unauthorized user.
In regards to claim 9, Hoefgen modified via Phillips teaches the system breach that causes the generation of the detectable signal is a movement of the portable article outside of a prescribes area (Paragraph 74).
In regards to claim 10, Hoefgen modified via Phillips teaches the generation of the detectable signal is a separation of a part of the monitoring system from the portable article (Paragraph 46).
In regards to claim 11, Hoefgen modified via Phillips teaches the system breach that causes the generation of the detectable signal is a reconfiguration of a part of the monitoring system (Paragraph 58).
In regards to claim 12, Hoefgen modified via Phillips teaches the monitoring system comprising a signal generator on the portable article and a signal receiver and a system breach results from the signal generator and signal receiver either: establishing communication or having a communication interrupted (paragraphs 61, 62).
In regards to claim 13, Hoefgen modified via Phillips teaches the monitoring system comprising a signal generator on the portable article and a signal receiver and a system breach results from the signal generator and signal receiver either: establishing communication or having a communication interrupted (paragraphs 61, 62).

In regards to claim 15, Hoefgen modified via Phillips teaches the generated signal being communicated to a receiver (Paragraphs 71, 73).
In regards to claim 16, Hoefgen modified via Phillips teaches the receiver generating a separate signal that can be identified by the user (Paragraph 66).
In regards to claim 17, Hoefgen modified via Phillips teaches the generated signal being an audible signal (Paragraph 66).
In regards to claim 18, Hoefgen modified via Phillips teaches the generated signal being a visual signal (Paragraph 66).
In regards to claim 19, Hoefgen modified teaches the portable article being a portable electronic article (Abstract; Paragraphs 8, 15).
In regards to claim 20, Hoefgen modified teaches the portable article is a portable smart device displayed on a stand with the monitoring system in the armed state (Paragraph 9; Figure 5).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefgen et al. (US 20140366164 A1) in view of Phillips et al. (US 20180087710 A1) and Leyden et al. (US 20100007482 A1) as applied to claim 1 above, and further in view of Scalisi (US 20170048495 A1).
In regards to claim 4, Hoefgen modified fails to disclose the specific fingerprint verification technique to actuate the actuator.  Scalisi on the other hand teaches the finger scanner 4004 can analyze fingerprint patterns including arch patterns, loop patterns, and whorl patterns. The finger scanner 4004 can include any suitable fingerprint sensor including optical, ultrasonic, passive capacitance, and active capacitance sensors (Paragraph 394). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Scalisi’s teaching with Hoefgen’s teaching in order to cost effectively scan a user’s biometrics for security purposes.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoefgen et al. (US 20140366164 A1) in view of Phillips et al. (US 20180087710 A1) and Leyden et al. (US 20100007482 A1) as applied to claim 1 above, and further in view of Othman et al. (US 20180165508 A1).
In regards to claim 6, Hoefgen modified fails to teach the finger print detector requiring the finger to be dragged relative to a surface.  Othman on the other hand teaches finger print detector requiring the finger to be dragged relative to a surface and further authenticating the users fingerprint for security purposes (Paragraph 109).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Othman’s teaching with Hoefgen modified’s teaching in order to cost effectively scan a user’s biometrics for security purposes.


Response to Arguments
Examiner has acknowledged applicants amendments, and has addressed them above under new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                  

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685